Citation Nr: 0120339	
Decision Date: 08/08/01    Archive Date: 08/14/01

DOCKET NO.  95-31 267	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to VA death benefits through 
revocation of forfeiture.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel




INTRODUCTION

The veteran served on active duty from December 1941 until he 
was killed in action in May 1942.  

This matter is on appeal to the Board of Veterans' Appeals 
(the Board) from the VARO in Manila, the Republic of the 
Philippines.  

The appellant brought a timely appeal to the United States 
Court of Veterans' Appeals (now known as the United States 
Court of Appeals for Veterans Claims, and hereafter as the 
Court) from a May 23, 1997, decision wherein the Board found 
that the appellant had not submitted new and material 
evidence to reopen a claim for death benefits and entitlement 
to revocation of forfeiture.  The Court vacated the Board's 
May 1997 decision and remanded the matter to the Board for 
another decision taking into consideration matters raised in 
its order.  

The Board in September 2000 advised the appellant of the 
opportunity to submit additional evidence and argument in 
support of the appeal.  The Board obtained a clarification of 
her presentation at this stage of the appeal.  In January 
2001 the representative filed written argument on the 
appellant's behalf.  Later in January 2001, correspondence 
was received from the appellant wherein she asked for an 
extension to submit additional evidence and argument.  Her 
representative then made a formal motion.  The Board on March 
1, 2001 granted an additional 60 days for submission.  It was 
noted in the representative's April 2001 presentation to the 
Board that the appellant had informed the representative that 
she had no additional evidence to submit.  


FINDINGS OF FACT

1.  The appellant did not appeal a VA decision that imposed 
forfeiture against her after being issued notice in January 
1975.

2.  The evidence received since the VA decision in January 
1975 that imposed forfeiture does not bear directly or 
substantially upon the issue at hand, is essentially 
duplicative or cumulative in nature, and is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim. 


CONCLUSION OF LAW

Evidence received since the VA decision in January 1975 that 
imposed forfeiture against the appellant is not new and 
material, and the claim for remission of forfeiture is not 
reopened.  38 U.S.C.A. §§ 5104, 5108, 7105 (West 1991); 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, § 4, 114 Stat. 2096, 2098-99 (2000) (to be codified 
as amended at 38 U.S.C. § 5103A); 38 C.F.R. §§ 3.104, 3.156, 
20.1103 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual background

The Board in May 1997 and the Court in August 2000 reviewed a 
reconstructed record.  The original claims file has 
apparently been lost and VA efforts to substantially 
reconstruct it with the appellant's assistance have been 
unsuccessful.  

The information on file shows that the veteran died during 
World War II in May 1942.  VA imposed forfeiture against the 
appellant and notified her by letter dated January 9, 1975.  
The notice issued by the Director, VA Compensation and 
Pension Service explained that she was found to have 
intentionally made materially false and fraudulent statements 
regarding her status as an unremarried widow.  Specifically 
that through evidence including testimony it was determined 
that she had lived in a marital relationship with one CJ 
before and after January 1971, at a time when she had claimed 
entitlement to death benefits under Public Law 91-376 as an 
unremarried widow.  The VA notice letter indicates that a 
notice of procedural and appellate rights (VA Form 1-4107a) 
was enclosed with the notice. 

The forfeiture imposed under 38 U.S.C.A. § 3503(a) (since 
retitled section 6503(a)) was not the subject of a Board 
decision.  A Court Order issued in April 1991 dismissing an 
action the appellant brought to the Court found that she 
sought to appeal a VARO "adjudication of January 9, 1975" 
and that the appellant affirmed that no final Board decision 
existed.  

The reconstructed record showed several letters from the 
appellant beginning late in 1991 wherein she sought benefits 
provided for under Public Law 91-376 as the widow of MC.  One 
letter submitted in June 1992 was similar except that it 
identified her as seeking such benefits as widow of DG.   

The RO in March 1995 informed the appellant of the basic 
facts that led to the imposed forfeiture and explained to her 
that recently submitted affidavits did not constitute new and 
material evidence to reopen the claim.  

According to the statement of the case issued in 1995, the 
forfeiture had been imposed based upon the appellant's claim 
in August 1971 to reestablish entitlement to benefits that 
had been previously terminated because of a relationship with 
CJ. 

According to the affidavits she filed dated in late 1994 to 
support her claim, her relationship with CJ, whom she 
referred to in other correspondence as her common-law 
husband, apparently continued until his death in 1980.  She 
maintained in an affidavit in 1994 and thereafter through 
extensive correspondence, and her appeal to the Board that, 
in essence, she sought a reconsideration of the forfeiture 
decision based upon her status as an unremarried widow since 
the death of CJ and the provisions of Public Law 91-378 and 
Public Law 101-508.  

In addition, the appellant argued late in 1996 that it was 
difficult for her during the investigation in her case 
because of language problems.  She asserted that she had 
trouble understanding a field examiner and that she was 
wrongly accused of fraud.  

The appellant in 1998 supplemented the record with additional 
affidavits.  Joint affiants added that she had lived in a 
husband and wife relationship with CJ from the 1950's to 
1980, and that after his death she had applied to reinstate 
her VA benefits under Public Law 91-376.  The affiants 
asserted that in a 1952 field investigation the appellant did 
not deliberately present false evidence and that, according 
to her information, she did not apply to reinstate benefits 
until 1980.  The appellant's affidavit and motion for 
reconsideration and appeal to the Court essentially 
duplicated the other recent affirmation.  


Criteria

If no notice of disagreement is filed within the prescribed 
period, the action or determination shall become final and 
the claim will not thereafter be reopened or allowed, except 
as otherwise provided by regulation.  38 U.S.C.A. § 7105(c) 
(West 1991); 38 C.F.R. § 20.1103 (2000).





If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108.

38 U.S.C.A. § 5103A(f) of the VCAA of 2000, Pub. L. No. 106-
475, § 3(a), 114 Stat. 2096, 2098-99 (2000) (to be codified 
at 38 U.S.C. § 5103A) provides that nothing in this section 
shall be construed to require the Secretary to reopen a claim 
that has been disallowed except when new and material 
evidence is presented or secured, as described in section 
5108 of this title.

A decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding on 
all field offices of the Department of Veterans Affairs as to 
conclusions based on the evidence on file at the time VA 
issues written notification in accordance with 38 U.S.C.A. § 
5104 (West 1991).  

A final and binding agency decision shall not be subject to 
revision on the same factual basis except by duly constituted 
appellate authorities or except as provided in § 3.105 of 
this part.  38 C.F.R. § 3.104(a).

A determination on a claim by the agency of original 
jurisdiction of which the claimant is properly notified is 
final if an appeal is not perfected as prescribed in Rule 302 
(§ 20.302 of this part).  38 U.S.C.A. § 7105; 38 C.F.R. 
§ 20.1103.

The regulations define new and material evidence as follows:





New and material evidence means evidence 
not previously submitted to agency 
decision makers which bears directly and 
substantially upon the specific matter 
under consideration, which is neither 
cumulative nor redundant, and which by 
itself or in connection with evidence 
previously assembled is so significant 
that it must be considered in order to 
fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a).

The United States Court of Appeals for the Federal Circuit 
(hereinafter, "the Court of Appeals") recently ruled that 
the Court erred in adopting the test articulated in Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).  Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998).  

In Colvin, the Court adopted the following rule with respect 
to the evidence that would justify reopening a claim on the 
basis of new and material evidence, "there must be a 
reasonable possibility that the new evidence, when viewed in 
the context of all the evidence, both new and old, would 
change the outcome."  Colvin, 1 Vet. App. at 174.  In light 
of the holding in Hodge, the Board will analyze the evidence 
submitted in the case at hand according to the standard 
articulated in 38 C.F.R. § 3.156(a).  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence 
is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).  






Any person who knowingly makes or causes to be made or 
conspires, combines, aids, or assists in, agrees to, arranges 
for, or in any way procures the making or presentation of a 
false or fraudulent affidavit, declaration, certificate, 
statement, voucher, or paper, concerning any claim for 
benefits under any of the laws administered by the Secretary, 
shall forfeit all rights, claims, and benefits under all laws 
administered by the Secretary.  38 U.S.C.A. § 3503 (since 
renumbered 6103).

Forfeiture of benefits based on one period of service does 
not affect entitlement to benefits based on a period of 
service beginning after the offense causing the prior 
forfeiture.  Except as provided in paragraph (b)(2) of this 
section, any offense committed prior to January 1, 1959, may 
cause a forfeiture and any forfeiture in effect prior to 
January 1, 1959, will continue to be a bar on and after 
January 1, 1959.

Effective September 2, 1959, forfeiture of benefits may not 
be declared except under the circumstances set forth in Sec. 
3.901(d), Sec. 3.902(d), or Sec. 3.903. Forfeitures declared 
before September 2, 1959, will continue to be a bar on and 
after that date.

Pension or compensation payments are not subject to 
forfeiture because of violation of hospital rules.  When the 
person primarily entitled has forfeited his or her rights by 
reason of fraud or a treasonable act, determination as to the 
rights of any dependents of record to benefits under Sec. 
3.901(c) or Sec. 3.902(c) may be made upon receipt of an 
application.  38 C.F.R. §  3.900.


Fraud is defined as an act committed when a person knowingly 
makes or causes to be made or conspires, combines, aids, or 
assists in, agrees to, arranges for, or in any way procures 
the making or presentation of a false or fraudulent 
affidavit, declaration, certificate, statement, voucher, or 
paper, concerning any claim for benefits under any of the 
laws administered by the Department of Veterans Affairs 
(except laws relating to insurance benefits).

For the purposes of paragraph (d) of this section, any person 
who commits fraud forfeits all rights to benefits under all 
laws administered by the Department of Veterans Affairs other 
than laws relating to insurance benefits.

Where forfeiture for fraud was declared before September 2, 
1959, in the case of a veteran entitled to disability 
compensation, the compensation payable except for the 
forfeiture may be paid to the veteran's spouse, children and 
parents provided the decision to apportion was authorized 
prior to September 2, 1959.  

The total amount payable will be the lesser of these amounts: 
(1) Service-connected death benefit payable.(2) Amount of 
compensation payable but for the forfeiture. No benefits are 
payable to any person who participated in the fraud causing 
the forfeiture. 

(d) Forfeiture after September 1, 1959. After September 1, 
1959, forfeiture by reason of fraud may be declared only (1) 
Where the person was not residing or domiciled in a State as 
defined in Sec. 3.1(i) at the time of commission of the 
fraudulent act; or (2) Where the person ceased to be a 
resident of or domiciled in a State as defined in Sec. 3.1(i) 
before expiration of the period during which criminal 
prosecution could be instituted; or (3) The fraudulent act 
was committed in the Philippine Islands. Where the veteran's 
rights have been forfeited, no part of his or her benefit may 
be paid to his or her dependents.

Where it is determined that a forfeiture for fraud which was 
imposed prior to September 2, 1959, would not be imposed 
under the law and regulation in effect on and after September 
2, 1959, the forfeiture shall be remitted effective June 30, 
1972. Benefits to which a person becomes eligible by virtue 
of the remission, upon application therefor, shall be awarded 
effective as provided by Sec. 3.114.  38 C.F.R. § 3.901.

At the regional office level, except in VA Regional Office, 
Manila, Philippines, the Regional Counsel is authorized to 
determine whether the evidence warrants formal consideration 
as to forfeiture.  In the Manila Regional Office the 
Adjudication Officer is authorized to make this 
determination.  Submissions may also be made by 
the director of a service, the Chairman, Board of Veterans 
Appeals, and the General Counsel.  Jurisdiction to determine 
whether the claimant or payee has forfeited the right to 
gratuitous benefits or to remit a prior forfeiture is vested 
in the Director, Compensation and Pension Service, and 
personnel to whom authority has been delegated under the 
provisions of Sec. 3.100(c).

Forfeiture of benefits under Sec. 3.901 or Sec. 3.902 will 
not be declared until the person has been notified by the 
Regional Counsel or, in VA Regional Office, Manila, 
Philippines, the Adjudication Officer, of the right to 
present a defense.  Such notice shall consist of a written 
statement sent to the person's latest address of record 
setting forth the following: (1) The specific charges against 
the person; (2) A detailed statement of the evidence 
supporting the charges, subject to regulatory limitations on 
disclosure of information; (3) Citation and discussion of the 
applicable statute; (4) The right to submit a statement or 
evidence within 60 days, either to rebut the charges or to 
explain the person's position; (5) The right to a hearing 
within 60 days, with representation by counsel of the 
person's own choosing, that fees for the representation are 
limited in accordance with 38 U.S.C. 5904(c) and that no 
expenses incurred by a claimant, counsel or witness will be 
paid by VA.


A decision of forfeiture is subject to the provisions of Sec. 
3.104(a) and Secs. 20.1103 and 20.1104 of this chapter.  The 
officials authorized to file administrative appeals and the 
time limit for filing such appeals are set forth in Sec. 
19.51 of this 
chapter. 
    
In event of remission of forfeiture under Sec. 3.901(e), any 
amounts paid as an apportionment(s) during periods of the 
previously forfeited beneficiary's reentitlement will be 
offset.  38 C.F.R. §  3.905.

Dependency and indemnity compensation means a monthly payment 
made by the Department of Veterans Affairs to a surviving 
spouse, child, or parent: (1) Because of a service-connected 
death occurring after December 31, 1956, or (2) Pursuant to 
the election of a surviving spouse, child, or parent, in the 
case of such a death occurring before January 1, 1957.  
38 C.F.R. § 3.5

Except as provided in Sec. 3.52, "surviving spouse" means a 
person of the opposite sex whose marriage to the veteran 
meets the requirements of Sec. 3.1(j) and who was the spouse 
of the veteran at the time of the veteran's death and: (1) 
Who lived with the veteran continuously from the date of 
marriage to the date of the veteran's death except where 
there was a separation which was due to the misconduct of, or 
procured by, the veteran without the fault of the spouse; and  
(2) Except as provided in Sec. 3.55, has not remarried or has 
not since the death of the veteran and after September 19, 
1962, lived with another person of the opposite sex and held 
himself or herself out openly to the public to be the spouse 
of such other person.
38 C.F.R. §  3.50.


Special provisions relating to marriages.  Whenever, in the 
consideration of any claim filed by a person as the widow or 
widower of a veteran for gratuitous death benefits under laws 
administered by the Secretary, it is established by evidence 
satisfactory to the Secretary that such person, without 
knowledge of any legal impediment, entered into a marriage 
with such veteran which, but for a legal impediment, would 
have been valid, and thereafter cohabited with the veteran 
for one year or more immediately before the veteran's death, 
or for any period of time if a child was born of the 
purported marriage or was born to them before such marriage, 
the purported marriage shall be deemed to be a valid 
marriage, but only if no claim has been filed by a legal 
widow or widower of such veteran who is found to be entitled 
to such benefits. No duplicate payments shall be made by 
virtue of this subsection. 

(b) Where a surviving spouse has been legally married to a 
veteran more than once, the date of original marriage will be 
used in determining whether the statutory requirement as to 
date of marriage has been met. 

(c) In determining whether or not a person is or was the 
spouse of a veteran, their marriage shall be proven as valid 
for the purposes of all laws administered by the Secretary 
according to the law of the place where the parties resided 
at the time of the marriage or the law of the place where the 
parties resided when the right to benefits accrued. 

(d) The remarriage of the surviving spouse of a veteran shall 
not bar the furnishing of benefits to such person as the 
surviving spouse of the veteran if the remarriage is void, or 
has been annulled by a court with basic authority to render 
annulment decrees unless the Secretary determines that the 
annulment was secured through fraud by either party or 
collusion. 




(e) The marriage of a child of a veteran shall not bar 
recognition of such child as the child of the veteran for 
benefit purposes if the marriage is void, or has been 
annulled by a court with basic authority to render annulment 
decrees unless the Secretary determines that the annulment 
was secured through fraud by either party or collusion.  
38 U.S.C.A. § 103.  (Pub. L. 85-857, Sept. 2, 1958, 72 Stat. 
1109; Pub. L. 87-674, Sec. 2, Sept. 19, 1962, 76 Stat. 558; 
Pub. L. 90-77, title I, Sec. 101(b), Aug. 31, 1967, 81 Stat. 
178; Pub. L. 91-376, Sec. 4, Aug. 12, 1970, 84 Stat. 789; 
Pub. L. 93-527, Sec. 9(a), Dec. 21, 1974, 88 Stat. 1705; Pub. 
L. 99-576, title VII, Sec. 701(2), Oct. 28, 1986, 100 Stat. 
3290; Pub. L. 101-508, title VIII, Sec. 8004(a), Nov. 5, 
1990, 104 Stat. 1388-343; Pub. L. 102-83, Sec. 4(a)(1), 
(2)(A)(i), (b)(1), (2)(E), Aug. 6, 1991, 105 Stat. 403-
405.)(emphasis added). 

Except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later.  38 U.S.C.A 
§ 5110; 38 C.F.R. §§ 3.900(e).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. §§ 3.102, 4.3.


The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  VCAA of 2000, Pub. L. 
No. 106-475, § 4, 114 Stat. 2096, 2098-99 (2000) (to be 
codified as amended at 38 U.S.C. § 5107).


Analysis

Duty to Assist

The Board initially notes that the duty to assist has been 
satisfied in this instance.  The RO has made reasonable 
efforts to obtain evidence necessary to substantiate the 
appellant's claim, including any relevant records adequately 
identified but not available because of the loss of the 
original claims file.  VCAA of 2000, Pub. L. No. 106-475, § 
3(a), 114 Stat. 2096 (2000) (to be codified at 38 U.S.C.A. 
§ 5103A(b)); see also McKnight v. Gober, 131 F.3d 1483 (Fed. 
Cir. 1997); Epps v. Brown, 9 Vet. App. 341, 344 (1996), aff'd 
sub nom. Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).  

The appellant in May 1995 said she had no records to submit 
in response to a RO request for assistance in reconstructing 
the file. The RO also conducted a search for the missing 
file.  The statement of the case advised her of the evidence 
considered and the reasoning for the determination that it 
was not new and material.  She was also given an extended 
period to submit additional evidence after the Court remand.   

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the appellant in 
developing the facts pertinent to this claim is required to 
comply with the duty to assist the appellant as mandated by 
the VCAA of 2000, Pub. L. No. 106-475. § 3(a), 114 Stat. 2096 
(2000) (to be codified at 38 U.S.C.A. § 5103A)) and 
potentially applicable to applications to reopen previously 
denied claims.

In reaching this determination, the Board has considered the 
fact that the law with respect to the duty to assist has been 
significantly changed since the most recent statement of the 
case was issued.  Congress recently passed the VCAA of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000), modifying the 
adjudication of all pending claims.  

As set forth above, the new law revises the former 
38 U.S.C.A. § 5107(a) to eliminate the requirement that a 
claimant come forward first with evidence to well ground a 
claim before the Secretary is obligated to assist the 
claimant in developing the facts pertinent to the claim.  It 
also specifically enumerates the requirements of the duty to 
assist.  In the case at hand, the Board finds that the 
appellant is not prejudiced by its consideration of this 
claim pursuant to this new law without it first being 
considered by the RO.  VA has already met obligations to the 
appellant under this new law through the development that has 
been accomplished.  

Moreover, the appellant and her representative have been 
afforded the opportunity to submit evidence and argument on 
the merits of the issue on appeal, and have done so.  In view 
of the foregoing, the Board finds that the appellant will not 
be prejudiced by its actions, and that a remand for 
adjudication by the RO would only serve to further delay 
resolution of the claim.  See Bernard v. Brown, 4 Vet. 
App. 384, 392-94 (1993).  




The representative has referred to the VCAA provisions, but 
the Board notes the precise basis for rejecting evidence was 
explained to the appellant in the statement of the case.  
Further, the representative recently advised the Board that 
the appellant did not have additional evidence to submit.  

Presumably the representative had contact with the appellant 
and apprised her of the type of evidence needed to reopen 
this claim.  Having determined that the duty to assist has 
been satisfied, the Board turns an evaluation of the 
appellant's claim on the merits.  


New and Material Evidence

The appellant seeks to reopen her claim for death benefits 
based upon remission of forfeiture.  VA imposed the 
forfeiture against the appellant and informed her of the 
decision in January 1975.  She now seeks to reopen this claim 
with new and material evidence.  

In view of reference to the January 1975 determination in the 
1991 Court Order, the Board will consider the forfeiture 
decision and notice to have been issued in January 1975.  
Generally, such claim may not thereafter be reopened and 
allowed, unless new and material evidence has been presented 
or there is clear and unmistakable error (CUE) in the prior 
determination.  The appellant does not allege such error in 
the prior determination.  The Board notes that the specific 
elements of a CUE claim are set forth in Damrel v. Brown, 6 
Vet. App. 242, 245 (1994) as a three-pronged test for 
purposes of determining whether such error is present in a 
prior determination.  For purposes of determining whether CUE 
is present in a prior determination: 

(1) "[e]ither the correct facts, as they were known at the 
time, were not before the adjudicator (i.e., more than a 
simple disagreement as to how the facts were weighed or 
evaluated) or the statutory or regulatory provisions extant 
at the time were incorrectly applied," (2) the error must be 
"undebatable" and of the sort "which, had it not been made, 
would have manifestly changed the outcome at the time it was 
made," and (3) a determination that there was clear and 
unmistakable error must be based on the record and law that 
existed at the time of the prior adjudication in question.  

Nor does the Board have evidence to find nonfinality of the 
prior forfeiture decision on the basis of equitable tolling 
or grave procedural error.  Equitable tolling may be an 
available remedy if the appellant can show VA misled her and 
that she reasonably relied on the misrepresentation which led 
her not to file an appeal.  The holding in Bailey v. West, 
160 F.3d 1360 (Fed. Cir, 1998), interpreted Irwin v. 
Department of Veterans Affairs, 498 U.S. 89, 95-96 (1990) as 
not limiting equitable tolling, in the paternalistic 
veteran's claims adjudication context, to intentional 
misconduct or trickery and allowed for equitable tolling upon 
a showing that VA conduct misled or induced missing a filing 
deadline.  See also Smith v. West, 13 Vet. App. 525 (2000).  
There is no allegation that such conduct occurred and the 
notice letter in 1975, which included a statement of 
appellate rights.

A related theory derived from the holding in Hayre v. West, 
188 F.3d 1327 (Fed. Cir. 1999), is that grave procedural 
error could serve to render the prior final forfeiture 
decision nonfinal in the absence of CUE.  As the Court 
explained in Tetro v. Gober, 14 Vet. App. 100 (2000), in 
Hayre the vitiating error was failure to assist in obtaining 
specifically requested service medical records and failure to 
provide the claimant with notice explaining the deficiency.  
That is not the case here.  

There is evidence that the RO in 1975 relied on historical 
and contemporaneous information, but no allegation that the 
appellant mentioned pertinent evidence at the time that VA 
did not obtain. 

Other examples of grave procedural error referred to in Tetro 
are also not in evidence given the known facts of this case.  
See for example, Tablazon v. Brown, 8 Vet. App. 359, 361 
(1995) (failure to provide a statement of the case after 
receiving a notice of disagreement); Hauck v. Brown, 6 Vet. 
App. 518, 519 (1994) (failure to provide notification of 
denial tolls period to file a notice of disagreement); Kuo v. 
Derwinski, 2 Vet. App. 662, 666 (1992) (failure to send 
statement of the case to accredited representative tolled 60 
day period to respond) and Ashley v. Derwinski, 2 Vet. App. 
307, 311 (1992) (evidence sufficient to rebut presumption of 
administrative regularity for mailing of appeal notice).  
There is no argument that the VA decision to impose 
forfeiture was timely appealed, but not acted on, and that as 
a result of inaction did not become final.  Therefore, her 
claim is one to reopen and must be reviewed in light of the 
established standard for new and material evidence.  

The Board observes that VA's judicial review staff asked the 
RO in 1990 to provide the claims file and that it was 
reported to have been returned to the RO in late 1991.  
However in 1995 the RO initiated a search for the claims file 
then reported as missing, and asked the appellant by letter 
to provide proof of the veteran's service and copies of 
awards, disallowances and VA correspondence.  She advised the 
RO that she was unable to provide any of the documentation.  
In 1996, the RO concluded the search noting that the only 
documentation located was a copy of the implementing decision 
issued by the VA Compensation and Pension Service.  In view 
of this evidence, the Board believes that the record has been 
reconstructed to the fullest extent possible, and that 
further attempts to locate additional records would likely be 
futile.  



In Smith v. Gober, 236 F.3d 1370 (Fed. Cir. 2001), referring 
to Elkins v. Gober, 229 F.3d 1369 (Fed. Cir. 2000), it was 
pointed out that an analysis of the claim must begin with a 
careful evaluation of what occurred in the course of 
rendering a decision on the appellant's prior claim to 
determine whether the appellant's newly presented evidence is 
in fact new and material for the reopening claim.  

Unfortunately, the Board's careful evaluation is limited by 
the state of the record.  However, in view of the 1975 
notice, such evidence would tend to contradict the 
credibility of witness testimony or other factual information 
assembled by VA that formed the basis for the decision to 
impose forfeiture.  

Generally, when a claimant seeks to reopen a finally denied 
claim, the Board must review all of the evidence submitted 
since that action to determine whether the claim should be 
reopened and readjudicated on a de novo basis.  Glynn v. 
Brown, 6 Vet. App. 523, 529 (1994).  In order to reopen a 
finally-denied claim there must be new and material evidence 
presented since the claim was last finally disallowed on any 
basis, not only since the claim was last denied on the 
merits.  Evans v. Brown, 9 Vet. App. 273 (1996).  

Under Evans, evidence is new if not previously of record and 
is not merely cumulative of evidence previously of record.  
The VA forfeiture decision, presumably issued in January 
1975, is the pertinent determination.  Although the Board in 
1997 referred to a prior appellate decision as this was 
reported by reference to have been issued in January 1975, 
the facts as reconstructed, appear to confirm that the 
pertinent final decision is the previous VA decision to 
impose forfeiture.  

According to the information in the reconstructed claims file 
concerning the 1975 VA decision, the record included 
testimony from a number of the appellant's acquaintances and 
established beyond a reasonable doubt that she had 
intentionally furnished false information regarding her 
claimed status as the veteran's unremarried widow in an 
attempt to receive VA benefits.  The statement of the case in 
1995 mentioned that in 1971 she had attempted to restore 
benefits previously terminated on account of her relationship 
with CJ and, while declaring the relationship was terminated, 
she was found to have remained in an ostensible marital 
relationship with CJ.  Thus, the forfeiture was imposed after 
her actions in an attempt to reinstate a benefit previously 
terminated.

The appellant, in seeking to reopen the claim, in the early 
1990's provided several contemporaneous affidavits in 1994 
that collectively affirmed her ostensible marital 
relationship with CJ from the 1950's until his death in 1980.  
She also submitted a multiaffiant affidavit in 1998 that did 
not offer an explanation for her conduct that led to 
forfeiture in 1975.  Other evidence consists of her numerous 
letters.  

These collectively seem to be an attempt to apply law 
applicable to unremarried widows to ignore the express 
prohibition to any benefit in light of the imposed 
forfeiture.  She routinely cites to law that would be 
applicable to her quest for VA benefits but for the bar 
imposed by the prior forfeiture decision.  The Board does not 
find that any of the evidence tends to address a material 
issue in the forfeiture determination.  Her 1998 affidavit 
assertion, and that of the collective affiants separately in 
1998, that she never applied to reinstate her benefits before 
CJ died in 1980 is in direct contrast to the evidentiary 
record.  

The RO in 1995 decided against reopening the claim by 
concluding that new and material evidence had not been 
submitted.  The Board believes that it was correct to find 
new and material evidence was not submitted.  

The liberalized Hodge standard, which the Board must apply, 
as it is currently the only standard available.  See D'Amico 
v. West, 209 F.3d 1322 (Fed. Cir.2000); Trilles v. West, 13 
Vet. App. 314, 325-27 (2000) and Barnett v. Brown, 83 F.3d 
1380, 1383 (Fed. Cir. 1996).  

Nothing relevant to the 1975 VA forfeiture decision has 
changed.  In view of this evidence, the Board finds that new 
and material evidence has been submitted to warrant reopening 
the appellant's claim.  The additional evidence consists of 
affidavits that confirm her ostensible marital relationship 
at the time she sought to reestablish benefits as an 
unremarried widow.  The claim now that she never applied for 
reinstatement is clearly contradicted by the history of this 
claim.  

The forfeiture was imposed after VA determined evidence 
beyond a reasonable doubt established she made deliberate, 
knowingly fraudulent statements regarding her marital 
relationship to obtain benefits.  The additional evidence 
does not change the specified basis of the VA forfeiture 
decision in 1975.  The evidence received with the application 
to revoke forfeiture is viewed as essentially cumulative of 
earlier evidence.  It was suggested in Trilles at 327-28, 
that the forfeiture determination, because of its adversarial 
nature, might require a higher standard for new and material 
evidence than applied in the typical nonadversarial, pro-
claimant VA benefit adjudication scheme.  However, the Board 
has applied the more liberal Hodge standard to the additional 
evidence as contemplated in D'Amico and finds no basis for a 
favorable ruling. 

VA must first determine whether the appellant has submitted 
new and material evidence under section 3.156 to reopen a 
claim.  The additional evidence regarding the claim to revoke 
forfeiture is cumulative, thereby failing the first test.  
The additional evidence viewed with that previously of record 
is not new and material evidence, as it is essentially 
cumulative and insignificant, and need not be considered in 
order to decide fairly the merits of the claim.  38 C.F.R. 
§ 3.156(a).  


In summary, the evidence the appellant has submitted does not 
reasonably question any material finding made in 1975 
regarding her intentional misrepresentation to obtain VA 
benefits.  

In fact the affiants in 1998 confirm the finding made against 
the appellant of an ongoing ostensible marital relationship 
at that time pertinent to the forfeiture determination.  
Further, she acknowledged the forfeiture action in her 1994 
affidavit, and did not contend she had never applied to 
reinstate benefits as charged in the forfeiture proceeding, 
or that a field examiner misunderstood her.  

The argument of misunderstanding appears to have its origin 
in material from another claimant's record that she liberally 
borrowed from in a 1996 submission.  

As for her claim that a field examiner's use of the English 
language led to misunderstanding, the Board cannot overlook 
the fact that the appellant has submitted numerous typed 
statements that show reasonable command of the English 
language, and no indication of being authored by someone 
other than the appellant.  Further, as noted previously, the 
1998 affidavit on her behalf affirmed she engaged in the 
relationship that led to forfeiture.  

In essence, the affiants affirmed her prohibited conduct 
which renders her argument regarding a misunderstanding 
rather remarkable.  In her numerous statements she had 
repeatedly indicated her current action was based on the 
death of CJ in 1980, rather than on reopening the forfeiture 
decision, before it became obvious that the bar to benefits 
was the forfeiture that was not removed by her claimed 
current status as an unremarried widow.  


ORDER

The appellant, not having submitted new and material evidence 
to reopen a claim of entitlement to VA death benefits through 
revocation of forfeiture, the appeal is denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

